DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 47 is objected to because of the following informalities:  
	It appears the phrase “reached certain layer” should instead read as --reached a certain layer--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Claim 43 (line 1), the phrase “the valid range of values” lacks antecedent basis and is unclear as to what it is referring. Also, Claim 43 depends from claim 44 which follows Claim 43. Should Claim 43 instead depend on some previous claim that is before Claim 43?

Allowable Subject Matter
Claims 33-39, 41, 42, 44-51, and 55 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach the claimed: method of manufacturing a semiconductor including receiving first values for a parameter of the monitored system, the first values comprising different values for the parameter over the time period of operation of the monitored system; c) training a learning model using the first values for the parameter; d) placing a substrate in a plasma chamber of a controlled semiconductor manufacturing system (controlled system), the controlled system comprising an impedance matching network coupled between an RF source and the plasma chamber, the matching network of the controlled system comprising a VRE having different positions for providing different reactances, and the plasma chamber depositing a material layer onto the substrate or etching a material layer from the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Du Toit et al. teaches a tunable matching circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843